Citation Nr: 1116317	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for episodic myotonia with muscle stiffness, right upper extremity, and carpal tunnel syndrome, right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1992, and from May 1993 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a January 2007 video-conference hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for myotonia was granted in a March 2005 rating decision.  In a February 2006 rating decision, the RO determined that a 10 percent evaluation was warranted for the disorder which affected the right upper extremity.  That evaluation was combined with carpal tunnel syndrome of the right wrist.  

The Veteran alleges that a higher evaluation is warranted.  Specifically, he reports that the disorder affects his entire body and that the condition has been deteriorating over the years.  He testified at his January 2011 video-conference hearing that the myotonia is manifested by paralysis and that it can be induced by heat and cold temperatures.  He reported that certain activities such as holding a cup, swimming, or shaking someone's hand can induce paralysis in his muscles and he has to wait several minutes to an hour before the muscles release.  Moreover, he testified that the condition interferes with his employment.  He reported that he works as a training coordinator at a prison which is a physically demanding job and that his myotonia has made it more difficult to complete his tasks.  He indicated that he was currently on leave under the Family Medical Leave Act due to his condition.  

The Veteran was last afforded a VA examination pertaining to his myotonia in May 2008.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's reported symptomatology at the January 2011 video-conference hearing, his symptoms appear to have worsened since the last VA examination.  As such, another examination is required to determine the degree of impairment due to the Veteran's service-connected episodic myotonia.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, the Veteran testified at the January 2011 video-conference hearing that he has continued to seek treatment for myotonia at the at the Lebanon VAMC. The last VA outpatient treatment records obtained from the Lebanon VAMC is dated in February 2009.  Thus, the RO should also attempt to obtain all outstanding records from the Lebanon VAMC.  Such records will better enable the Board to evaluation the current level of severity with respect to the myotonia claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of evaluation and/or treatment for the Veteran from the Lebanon VAMC dating from February 2009 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for examination by a neurologist to determine the extent and severity of his episodic myotonia.  The claims file must be made available to the examiner for review in connection with the examination. The purpose of this examination is to ascertain the current nature and extent of the Veteran's episodic myotonia and to identify the degree of any functional impairment caused by the myotonia.  All indicated special studies should be accomplished and the examiner should set forth reasoning underlying the final diagnoses.

Also, the examiner is requested to explain in detail what limitation of motion and function is caused by the episodic myotonia, especially when the veteran is subjected to hot and cold temperatures.  In addition, the examiner should provide an opinion as to any impact that the Veteran's episodic myotonia has on his employability.  A complete rationale should accompany all opinions provided. 

3.  The RO should review the medical examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once.

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


